Citation Nr: 0402319	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-04 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty for approximately 19 years 
before his separation from service in February 1968.  He died 
in April 1996, at the age of 67.  The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In February 2003, the Board remanded the case to schedule the 
appellant for a hearing before a Veterans Law Judge.  In June 
2003, the appellant provided testimony at a hearing before 
the undersigned in Montgomery, Alabama.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The death certificate listed the cause of the veteran's death 
as metastatic adenocarcinoma of the lung, with respiratory 
failure listed as well.  

The appellant contends that the veteran's fatal lung cancer 
was incurred as a result of exposure to asbestos and/or 
cleaning fluids during his period of service, which included 
duty in engine rooms of ships.  He did not apparently have 
any asbestos exposure in his postservice employment.  The 
record also indicates that the veteran smoked one to two 
packs of cigarettes per day for approximately 50 years.  

The service medical records show that he was seen in May and 
June 1955 with findings of pneumonia and pleural reactions, 
which apparently resolved.  Chest X-ray at separation from 
service in January 1968 was noted as within normal limits.  
The veteran was noted to have chronic obstructive pulmonary 
disease in the early 1990's.

The lung cancer was initially diagnosed on a chest X-ray in 
1994.  Left thoracotomy and upper lobectomy was performed in 
October 1994.  The pathology report described moderate 
diffentiated adenocarcinoma.

The Board is of the opinion that the record should be 
reviewed by a VA pulmonary specialist who will provide an 
opinion as to the likely etiology of the veteran's lung 
cancer.

Accordingly, the case is remanded for the following:  

1.  The RO should refer the claims file to 
a VA pulmonary specialist to ascertain the 
etiology of the veteran's metastatic 
adenocarcinoma of the lung.  The physician 
should review this REMAND as well as the 
claims folder and provide an opinion as to 
the following questions:

What is the likely etiology of the 
veteran's adenocarcinoma of the lung?  And 
specifically, please state your opinion as 
to whether it is as likely as not that his 
fatal carcinoma was caused by purported 
exposure to asbestos or fumes during his 
naval service, or that is more likely than 
not that his carcinoma was not caused by 
such exposure. 

What relationship, if any, is there between 
the inservice findings noted in May and 
June 1955 and adenocarcinoma of the lung 
nearly forty years later?  

The report should be comprehensive and 
include complete rationale for all opinions 
expressed.  The physician is requested to 
document that he or she has reviewed the 
pertinent medical reports contained in the 
claims folder.

2.  Thereafter, the RO should readjudicate 
the appellant's claims.  If a benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




